DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/5/2022 has been entered.
The objections over the Drawings as presented in the Office Action mailed 3/9/2022 have been withdrawn based on the amendment filed 5/5/2022.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 3/9/2022 have been withdrawn based on the amendments filed 5/5/2022.

Reasons for Allowance
Claims 1, 7-9, and 13 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest an illumination device of a motor vehicle, comprising one or more LED units, a respective LED unit comprises one or more LEDs, a plate-shaped diffuser which has first and second delimiting faces and an end face, between which faces there is a light-scattering material with a predetermined thickness, the light-scattering material is disposed along an entire planar extent of the plate-shaped diffuser, the end face of the diffuser, which is provided between the first delimiting face and the second delimiting face, forms the only light emergence face of the illumination device that is visible to a user, the LED unit or LED units abut against the first delimiting face and, during operation, emit the light in a direction of the first delimiting face, said light entering into the diffuser via the first delimiting face, the diffuser is configured and arranged such that the light of the LED unit or LED units entering via the first delimiting face emerges from the illumination device at the light emergence face, an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units, the optical reflector reduces light losses in the diffuser, the diffuser has a further end face which is arranged at an end of the diffuser that is distant from the light emergence face, the LED unit or LED units are arranged adjacent to the further end face, and a rod-shaped light guide is disposed in a receptacle, wherein the receptacle adjoins the diffuser at the further end face of the diffuser, as specifically called for in the claimed combinations.
The closest prior art, Hermitte et al. (WO 2012059852) does not disclose the LED unit or LED units abut against the first delimiting face, an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units, the optical reflector reduces light losses in the diffuser, and a rod-shaped light guide is disposed in a receptacle, wherein the receptacle adjoins the diffuser at the further end face of the diffuser, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Hermitte et al. reference in the manner required by the claims.
While an illumination device of a motor vehicle including a plate-shaped diffuser, one or more LED units, an optical reflector disposed opposite the LED unit or units, and a light scattering material disposed along an entire planar extent of the plate-shaped diffuser is known in the art, the combination of the diffuser being a plate-shaped diffuser with the LED unit or LED units abutting against the first delimiting face and a rod-shaped light guide is disposed in a receptacle, the receptacle adjoins the diffuser at the further end face of the diffuser is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875